         Case: 3:20-cv-00286-jdp Document #: 5 Filed: 04/23/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 SHOMAS WINSTON,

        Plaintiff,                                                      ORDER
 v.
                                                                Case No. 20-cv-286-jdp
 BRIAN HELD, et al.

        Defendants.


 SHOMAS WINSTON,
                                                                        ORDER
        Plaintiff,
 v.                                                             Case No. 20-cv-367-jdp

 DOCTOR FREDERICK W. KRON, et al.,

        Defendants.


       Plaintiff Shomas Winston, a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted civil actions under 42 U.S.C. § 1983. Plaintiff has filed a certified

copy of a trust fund account statement in support of the motion for leave to proceed without

prepaying the fee. After considering the motion and supporting documentation, the court

concludes that plaintiff qualifies for indigent status.

       Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $2.68 for each of the above cases. For these

cases to proceed, plaintiff must submit this amount on or before May 15, 2020.
         Case: 3:20-cv-00286-jdp Document #: 5 Filed: 04/23/20 Page 2 of 3



       Plaintiff has submitted a letter (dkt. 3 in case 20-cv-286) in which it appears that he is

asking for a court order to use his release account funds to pay the entire $350 filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Therefore, if sufficient funds do not

exist in plaintiff’s regular account to pay the $2.68 initial partial payment for each case,

plaintiff can use his release account to pay the initial partial payment balance.

       However, with the exception of initial partial payments assessed to an inmate, this court

does not have the authority to tell state officials whether, and to what extent, a prisoner should

be able to withdraw money from a release account. Therefore, I will deny plaintiff’s request to

use his release account funds to pay the full $350.00 filing fee for each case.




                                            ORDER

       IT IS ORDERED that,

               1.     Plaintiff Shomas Winston is assessed $2.68 as initial partial payment of

       the $350.00 fee in each of the above cases. Plaintiff is to submit a check or money

       order made payable to the clerk of court in a total amount of $5.36 ($2.68 for each

       case) or advise the court in writing why plaintiff is not able to submit the assessed

       amount(s) on or before May 15, 2020.

               2.     Plaintiff’s motion to use his release account funds to pay the $5.36

       ($2.68 for each case) assessed as an initial partial payment is GRANTED. If plaintiff

       does not have enough money to make the initial partial payments from plaintiff’s




                                                2
 Case: 3:20-cv-00286-jdp Document #: 5 Filed: 04/23/20 Page 3 of 3



regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.

       3.      Plaintiff’s motion to use his release account funds to pay the full $350.00

filing fee for each of the above cases is DENIED.

       4.      If, by May 15, 2020, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action

voluntarily and the case will be closed without prejudice to plaintiff filing this case at a

later date.

       5.      No further action will be taken in these cases until the clerk’s office

receives plaintiff’s initial partial filing fees as directed above and the court has screened

the complaints as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A.

Once the screening process is complete, a separate order will issue.




       Entered this 23rd day of April, 2020.

                               BY THE COURT:


                               /s/
                               PETER OPPENEER
                               Magistrate Judge




                                         3
